--------------------------------------------------------------------------------

Exhibit 10.1
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 11, 2009 (this
“Agreement”), among OTELCO INC., a Delaware corporation (the “Company”) and
MICHAEL WEAVER (the “Executive”).
 
WHEREAS, the Executive and Otelco Telephone LLC, a Delaware limited liability
company and a wholly-owned subsidiary of the Company, have entered into that
certain Amended and Restated Employment Agreement, dated as of June 21, 2004, as
amended on December 22, 2008 (as amended, the “Prior Agreement”).
 
WHEREAS, the Company and the Executive desire to amend and restate the terms of
the Prior Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.   Effective Date.
 
This Agreement shall be effective as of January 1, 2009 (the “Effective Date”).
 
Section 2.   Employment Period.
 
Subject to Section 4, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement, for the period from the Effective Date
through the Termination Date.
 
Section 3.   Terms of Employment.
 
(a)    Position.  During the Employment Period, the Executive shall serve as
Chief Executive Officer and President of the Company and certain of its
subsidiaries (collectively, the “Company Entities”) and shall report to the
Board of Directors of the Company (the “Board”) and each such subsidiary.  The
Executive shall have supervision and control over, and responsibility for, the
management and operational functions of the Company Entities and shall have such
other powers and duties (consistent with the customary powers and duties of a
chief executive officer) as may from time to time be prescribed by the Board.
 
(b)    Full Time.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company Entities. 
During the Employment Period, it shall not be a violation of this Agreement for
the Executive to serve on corporate, civic or charitable boards or committees or
manage personal investments (including serving as a member of boards of
directors or similar bodies of entities not engaged in competition with the
Company Entities (as determined by the Board in its reasonable discretion)), in
each case, so long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee of the Company Entities in
accordance with this Agreement.
 
(c)    Compensation.
 
(i)    Base Salary.  During the Employment Period, the Executive shall receive
an annual base salary of $300,000, which Annual Base Salary shall be subject to
annual increase by an amount equal to reflect the increase in the cost of
living, if any, between the date of the immediately preceding increase and the
date of each such adjustment, based upon the Consumer Price Index for Urban
Consumers, or if that index is discontinued, a similar index prepared by a
department or agency of the United States government (as so adjusted, the
“Annual Base Salary”).  The Annual Base Salary shall be paid in accordance with
the customary payroll practices of the Company, subject to withholding and other
payroll taxes.
 

--------------------------------------------------------------------------------


 
(ii)    Bonus.  For each fiscal year during the Employment Period, the Executive
will be entitled to receive a bonus (the “Bonus”).  The Bonus shall be based
upon the Company achieving operating and/or financial goals to be established by
the Board or any duly appointed committee thereof in good faith, in its sole
discretion.
 
(iii)           Benefits.  During the Employment Period, the Executive shall be
entitled to participate in all incentive (including any long term incentive
plan), savings and retirement plans, practices, policies and programs applicable
generally to other executives of the Company Entities and shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company Entities to the extent
applicable generally to other executives of the Company Entities.  In addition,
the Executive will be entitled to the benefits specified herein.
 
(iv)   Automobile.  During the Employment Period, the Company shall continue to
provide the Executive with the use of a Company automobile (or, at the Company’s
option, shall lease an automobile for the Executive’s use) and shall reimburse
the Executive for all reasonable expenses incurred by the Executive in
connection with the use and maintenance of such automobile.
 
(v)   Expenses.  The Executive shall be entitled to receive reimbursement for
all reasonable expenses incurred by the Executive during the Employment Period
in connection with the performance of his duties hereunder, in accordance with
the policies, practices and procedures of the Company as in effect from time to
time.
 
(vi)   Vacation and Holidays.  During the Employment Period, the Executive shall
be entitled to paid vacation in accordance with the policies of the Company
applicable to other executives of the Company generally.
 
Section 4.   Termination of Employment.
 
(a)    Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death.  If the Company intends to terminate
the Executive’s employment due to Disability, the Company shall give to the
Executive written notice of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive if, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties.  For purposes
of this Agreement, “Disability” shall mean the Executive’s inability to perform
his duties and obligations hereunder for any 90 days during a period of 180
consecutive days due to mental or physical incapacity as determined by a
physician selected by the Company or its insurers.
 
(b)    Cause.  The Executive’s employment may be terminated at any time by the
Company for Cause or Without Cause.  “Cause” will mean that any of the following
will have occurred: (i) the Executive has been convicted of a felony, stolen
funds or otherwise engaged in fraudulent conduct, (ii) the Executive has engaged
in willful misconduct or has been grossly negligent, in each case, which has
been materially injurious to the Company, (iii) the Executive has failed or
refused to comply with directions of the Board that are reasonably consistent
with the Executive’s current position, or (iv) the Executive has breached the
terms of this Agreement.  “Without Cause” shall mean a termination by the
Company of the Executive’s employment during the Employment Period for any
reason other than a termination based upon Cause, death or Disability.
 
-2-

--------------------------------------------------------------------------------


 
(c)    Termination by the Executive.  The Executive may terminate his employment
with the Company at any time upon at least 60 days prior written notice thereof.
 
(d)    Notice of Termination.  Any termination by the Company for Cause or
Without Cause or by the Executive for any reason shall be communicated by Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the date of termination is other than the
date of receipt of such notice, specifies the termination date (the “Termination
Date”).
 
(e)    Separation from Service.  The term “termination” or “termination of
employment” when used in this Agreement shall mean a “Separation from Service”
as such term is defined using the default rules in Treasury Regulation Section
1.409A-1(h).
 
Section 5.   Obligations of the Company upon Termination.
 
(a)    Without Cause; Death or Disability.  If, during the Employment Period,
the Company shall terminate the Executive’s employment Without Cause or due to
death or Disability, then the Company will provide the Executive with the
following severance payments and/or benefits:
 
(i)    The Company shall pay to the Executive a lump sum in the amount of the
Executive’s accrued but unpaid Annual Base Salary through the Termination Date
(“Accrued Obligations”);
 
(ii)    The Company shall continue to pay the Executive a lump sum in an amount
equal to two times his Annual Base Salary within six months following
termination but not later than March 14 of the calendar year following
termination;
 
(iii)           The Company shall pay to the Executive a lump sum amount equal
to the Bonus the Executive would have received had he remained employed by the
Company through the end of the fiscal year in which the termination occurred,
pro rated for the number of days Executive was employed by the Company during
such fiscal year, to be paid at the same time that similar bonuses are paid to
the Company’s other employees; and
 
(iv)   The Executive, if applicable, and members of his family shall be entitled
to continue their participation in the Company Entities’ welfare and benefit
plans until the second anniversary of the Termination Date.
 
(b)    Cause; by the Executive.  If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive for any reason, then the
Company shall have no further payment obligations to the Executive (or his heirs
or legal representatives) other than for (i) payment of Accrued Obligations and
(ii) the continuance of the Executive’s and his family’s participation in the
Company Entities’ welfare and benefit plans through the Termination Date.
 
-3-

--------------------------------------------------------------------------------


 
(c)    Condition; Remedies.  The Executive acknowledges and agrees that the
Company’s obligations to make payments under Section 5(a) will be conditioned on
the Executive executing and delivering a customary general release in form and
substance reasonably satisfactory to the Company.  Commencement of separation
payments under this Agreement shall begin on the first payroll date that occurs
in the month that begins at least 60 days after the date of Executive’s
Separation from Service (the “Starting Date”), provided that Executive has
satisfied the requirement to sign a release of claims.  The first payment on the
Starting Date shall include those payments that would have been previously paid
if the payments of the severance compensation had begun on the first payroll
date following the date of Executive’s Separation from Service.  The Company
shall provide to Executive a form of release of claims no later than three days
following Executive’s date of Separation from Service.  Executive must execute
and deliver the release of claims within 50 days after Executive’s date of
Separation from Service.  If Executive does not timely execute and deliver to
the Company such release, or if Executive does so, but then revokes it if
permitted by and within the time required by applicable law, the Company will
have no obligation to pay severance compensation to Executive.
 
(d)    Delay for Specified Employees.  If Executive is a “Specified Employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and determined pursuant to procedures adopted by the
Company at the time of Executive’s Separation from Service and any amount that
would be paid to Executive during the six-month period following Separation from
Service constitutes deferred compensation (within the meaning of Section 409A),
such amount shall not be paid to Executive until six months following
Executive’s Separation from Service.  On the first regular payroll date
following the expiration of such six-month period (or if Executive dies during
the six month period, the first payroll date following death), all payments that
were delayed pursuant to the preceding sentence shall be paid to Executive in a
single lump sum and thereafter all payments shall be made as if there had been
no such delay.  In addition, if Executive becomes entitled to severance
compensation, such payments shall be considered, and are hereby designated as, a
series of separate payments for purposes of Section 409A.  Further, all
severance compensation payable under this Agreement shall be paid by, and no
further severance compensation shall be paid or payable after, December 31 of
the second calendar year following the year in which Executive’s Separation from
Service occurs.
 
(e)    Section 409A Compliance.  To the extent applicable, it is intended that
the compensation arrangements under this Agreement be in full compliance with
Section 409A.  This Agreement shall be construed in a manner to give effect to
such intention.  In no event whatsoever shall the Company or any of its
affiliates be liable for any tax, interest or penalties that may be imposed on
Executive under Section 409A.  Neither the Company nor any of its affiliates
have any obligation to indemnify or otherwise hold Executive harmless from any
or all such taxes, interest or penalties, or liability for any damages related
thereto.
 
Section 6.   Nondisclosure and Nonuse of Confidential Information.
 
(a)    The Executive shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Executive is or becomes aware as a consequence of or in
connection with his employment with a Company, whether or not such information
is developed by him, except (i) to the extent that such disclosure or use is in
furtherance of the Executive’s performance in good faith of his duties as Chief
Executive Officer of the Company Entities or (ii) to the extent required by law
or legal process; provided that (A) the Executive agrees to provide the Company
with prompt written notice of any such law or legal process and to assist the
Company, at the Company’s expense, in asserting any legal challenges to or
appeals of such law or legal process that the Company in its sole discretion
pursues, and (B) in complying with any such law or legal process, the Executive
shall limit his disclosure only to the Confidential Information that is
expressly required to be disclosed by such law or legal process.  The Executive
will take all commercially reasonable steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.  The Executive shall deliver to the Company at the termination of the
Employment Period, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product (as hereinafter defined) of the Company Entities which the Executive may
then possess or have under his control.
 
-4-

--------------------------------------------------------------------------------


 
(b)    The Executive agrees that all Work Product belongs in all instances to
the Company Entities.  The Executive will promptly disclose such Work Product to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company
Entities’ ownership of the Work Product (including, without limitation, the
execution and delivery of assignments, consents, powers of attorney and other
instruments) and to provide reasonable assistance to the Company Entities
(whether during or after the Employment Period), at the Companies’ sole expense,
in connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product.  The Executive recognizes and
agrees that the Work Product, to the extent copyrightable, constitutes works for
hire under the copyright laws of the United States.
 
(c)    “Confidential Information” means information that is not generally known
to the public and that is used, developed or obtained by a Company Entity in
connection with its business, including, but not limited to, information,
observations and data obtained by the Executive while employed by the Company or
any predecessors thereof (including those obtained prior to the date of this
Agreement) concerning (i) the business or affairs of the Company Entities and
their Affiliates and (ii) products, services, fees, costs, pricing structures,
analyses, drawings, photographs and reports, computer software (including
operating systems, applications and program listings), data bases, accounting
and business methods, inventions, devices, new developments, methods and
processes (whether patentable or unpatentable and whether or not reduced to
practice), customers and clients and customer and client lists, all technology
and trade secrets, and all similar and related information in whatever form. 
Confidential Information will not include any information that (A) is or becomes
generally available to the public other than through disclosure by the Executive
in violation of this Section 6, (B) was provided to the Executive prior to the
date hereof a nonconfidential basis from a Person who was not otherwise bound by
a confidentiality agreement or duty with a Company Entity or an Affiliate
thereof, or (C) becomes available to the Executive on a nonconfidential basis
from a Person who is not otherwise bound by a confidentiality agreement or duty
with a Company Entity or its Affiliates or is not otherwise prohibited from
transmitting the information to the Executive.
 
(d)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to a Company Entity’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive (whether or not during usual business hours
and whether or not alone or in conjunction with any other person) during the
Employment Period together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.
 
-5-

--------------------------------------------------------------------------------


 
Section 7.    Non-Compete and Non-Solicit.
 
(a)    The Executive acknowledges that, in the course of his employment with the
Company Entities, he has become familiar, or will become familiar, with the
Company Entities’ and their Affiliates’ trade secrets and with other
confidential information concerning the Company Entities and their Affiliates
and that his services have been and will be of special, unique and extraordinary
value to the Company Entities and their Affiliates.  Therefore, the Executive
agrees that, during the Employment Period and for 1 year thereafter (the
“Restricted Period”), he shall not directly or indirectly (i) engage, within the
Restricted Territory, in any telephone or communications business, including,
but not limited to, incumbent local exchange carrier, long distance telephone
business, cable television, Internet access, or other business that the Company
or any of its Affiliates is engaged in during the Executive’s employment by the
Company (the “Company Business”), (ii) compete or participate as agent,
employee, consultant, advisor, representative or otherwise in any enterprise
engaged in a business which has any operations engaged in the Company Business
within the Restricted Territory, or (iii) compete or participate as a
stockholder, partner, member or joint venturer, or have any direct or indirect
financial interest, in any enterprise which has any material operations engaged
in the Company Business within the Restricted Territory; provided, however, that
nothing contained herein will prohibit the Executive from (A) owning, operating
or managing any business, or acting upon any business opportunity, after
obtaining approval of a majority of the Board; or (B) owning no more than five
percent (5%) of the equity of any publicly traded entity with respect to which
the Executive does not serve as an officer, director, employee, consultant or in
any other capacity other than as an investor.  The term “Restricted Territory”
means all states within the United States in which the Company or any of its
Affiliates conducts or is pursuing or analyzing plans to conduct Company
Business as of the Termination Date.
 
(b)    As a means reasonably designed to protect Confidential Information, the
Executive agrees that, during the period commencing on the Effective Date and
ending on the expiration of the Restricted Period, he will not (i) solicit or
make any other contact with, directly or indirectly, any customer of a Company
Entity or any of their Affiliates as of the date that the Executive ceases to be
employed by the Company with respect to the provision of any service to any such
customer that is the same or substantially similar to any service provided to
such customer by the Company Entities or their Affiliates or (ii) solicit or
make any other contact with, directly or indirectly, any employee of a Company
Entity or any of their Affiliates on the date that the Executive ceases to be
employed by the Company (or any person who was employed by a Company Entity or
any of their Affiliates at any time during the three-month period prior to the
Termination Date) with respect to any employment, services or other business
relationship.
 
Section 8.   Remedies.
 
The Executive acknowledges that irreparable damage would occur in the event of a
breach of the provisions of Section 6 or Section 7 by the Executive.  It is
accordingly agreed that, in addition to any other remedy to which its is
entitled at law or in equity, the Company will be entitled to an injunction or
injunctions to prevent breaches of such sections of this Agreement and to
enforce specifically the terms and provisions of such sections.
 
Section 9.    Definitions.
 
“Accrued Obligations” has the meaning set forth in Section 5(a)(i).
 
“Affiliate” means, with respect to any Person, any other Person that is
controlled by, controlling or under common control with, such Person. 
Notwithstanding anything to the contrary contained herein, with respect to each
Company Entity (and each member thereof), the term “Affiliate” will include,
without limitation, each Person with an ownership interest in a Company Entity
(and each member, stockholder or partner of each such Person), each Person in
which the member of a Company Entity (and member, stockholder or partner of each
such Person) holds or has the right to acquire, collectively, more than 25% of
the voting equity interests.
 
-6-

--------------------------------------------------------------------------------


 
“Agreement” has the meaning set forth in the Caption.
 
“Annual Base Salary” has the meaning set forth in Section 3(c)(i).
 
“Board” has the meaning set forth in Section 3(a).
 
“Bonus” has the meaning set forth in Section 3(c)(ii).
 
“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.
 
“Cause” has the meaning set forth in Section 4(b).
 
“Company” has the meaning set forth in the Caption.
 
“Company Business” has the meaning set forth in Section 7(a).
 
“Company Entity” has the meaning set forth in Section 3(a).
 
“Confidential Information” has the meaning set forth in Section 6(c).
 
“Disability” has the meaning set forth in Section 4(a).
 
“Employment Period” has the meaning set forth in Section 2.
 
“Executive” has the meaning set forth in the Caption.
 
“Notice of Termination” has the meaning set forth in Section 4(d).
 
“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Restricted Period” has the meaning set forth in Section 7(a).
 
“Restricted Territory” has the meaning set forth in Section 7(a).
 
“Section 409A” has the meaning set forth in Section 5(d).
 
“Separation from Service” has the meaning set forth in Section 4(e).
 
“Starting Date” has the meaning set forth in Section 5(c).
 
“Termination Date” has the meaning set forth in Section 4(d).
 
“Without Cause” has the meaning set forth in Section 4(b).
 
“Work Product” has the meaning set forth in Section 6(d).
 
Section 10.             General Provisions.
 
(a)    Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
-7-

--------------------------------------------------------------------------------


 
(b)    Entire Agreement.  This Agreement amends, restates and supersedes the
Prior Agreement and embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof.  This Agreement
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
 
(c)    Survival.  Notwithstanding anything to the contrary contained herein, the
provisions of Section 6, Section 7 and Section 8 shall survive the termination
of this Agreement.
 
(d)    Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
(e)    Successors and Assigns; Beneficiaries.  This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs and legal representatives and the successors and
assigns of the Company.  The Company reserves the right to assign this Agreement
in whole or in part to any of its Affiliates and upon any such assignment, the
term “Company” will be deemed to be such Affiliate.
 
(f)    Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
 
(g)    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF.
 
(h)    Amendment and Waiver.  The provisions of this Agreement may be amended
and waived only with the prior written consent of the Executive and the Company
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
 
-8-

--------------------------------------------------------------------------------


 
(i)    Notices.  All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile (with a copy of such
transmission concurrently transmitted by registered or certified mail with
postage prepaid, return receipt requested), to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 

 
(a)
 
If to the Board or the Company, to:
           
Otelco Inc.
     
505 Third Avenue East
     
Oneonta, Alabama 35121
     
Attention:  Curtis L. Garner, Jr.
     
Telephone No.:  (205) 625-3571
     
Facsimile No.:  (205) 374-8999
             
  
with a copy to:
             
Dorsey & Whitney LLP
     
250 Park Avenue
     
New York, New York 10177
     
Attention:  Steven Khadavi, Esq.
     
Telephone No.:  (212) 415-9376
     
Facsimile No.:  (212) 953-7201; and
           
(b)
 
if to the Executive to:
           
Michael Weaver
     
900D Hammond Street
     
Bangor, Maine 04401
     
Telephone No.:  (207) 992-9925
     
Facsimile No.:  (207) 992-9999
 

 
or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith.  Any such notice or communication shall be deemed to have been
received (i) when delivered, if personally delivered or transmitted by
electronic mail, with receipt acknowledgment by the recipient by return
electronic mail, (ii) when sent, if sent by facsimile on a Business Day during
normal business hours (or, if not sent on a Business Day during normal business
hours, on the next Business Day after the date sent by facsimile), (iii) on the
next Business Day after dispatch, if sent by nationally recognized, overnight
courier guaranteeing next Business Day delivery, and (iv) on the 5th Business
Day following the date on which the piece of mail containing such communication
is posted, if sent by mail.
 
(j)    Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
(k)    Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
-9-

--------------------------------------------------------------------------------


 
(l)    Nouns and Pronouns.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.
 
 
 
[signature page follows]
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

 
OTELCO INC.
                   
By:
/s/ Curtis L. Garner, Jr.
     
Name:  Curtis L. Garner, Jr.
     
Title:  Secretary
                           
EXECUTIVE
                   
/s/ Michael Weaver
   
MICHAEL WEAVER
 

 